Case 1:18-cv-03831-TWP-MPB Document 26 Filed 05/28/19 Page 1 of 1 PageID #: 65




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

 JAMIE FAUGHNAN,                 )
                                 )
           Plaintiff,            )
                                 )                           Case No. 1:18-cv-03831-TWP-MPB
 v.                              )
                                 )
 LIFE INSURANCE COMPANY OF NORTH )
 AMERICA,                        )
                                 )
           Defendant.            )

                                              ORDER

        THIS CAUSE coming to be heard on the parties' Stipulation for Dismissal, and the Court

 being fully advised in the premises,


        IT IS HEREBY ORDERED, ADJUDGED AND DECREED that this matter is hereby

 dismissed in its entirety with prejudice, each party to bear their own costs.


        SO ORDERED.




        Date: 5/28/2019

                                                             ________________________
                                                             Hon. Tanya Walton Pratt, Judge
                                                             United States District Court
                                                             Southern District of Indiana
 Distribution:

 All electronically registered counsel of record via CM/ECF
